DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 540 445 to Christiani et al. (hereinafter Christiani) in view of U.S. Patent Application Publication No. 2017/0095507 to Li et al. (hereinafter Li) as evidenced by U.S. Patent No. 4,230,784 to Nishiguchi et al. (hereinafter Nishiguchi) and as evidenced by U.S. Patent No. 5,929,255 to Forgac.
It is to be noted that the cited paragraphs referring to Christiani reference refer to the paragraphs in the translated document, which was submitted in the prior Office Action. As noted in the previous Office Action, the foreign application priority date of Li et al. is Aug. 17, 2014 which is the effective filing date of said reference under AIA .

With respect to claim 1, Christiani discloses bonded abrasives and method of producing the same, comprising mixing abrasive particles such as silicon carbide (i.e. ceramic material), binder, and organic pore former, together, then pressing the mixture into a green body, then drying, and finally firing it (i.e. sintered) (Throughout the reference, [0001]-[0004]). Christiani discloses that the pore former comprises dicarboxylic acids, mixtures and hydrates of them (Christiani [0010]). 
Christiani does not expressly and/or literally disclose that the organic pore former is in solid form and that it has a sublimation temperature lower than a decomposition temperature and that the sublimation temperature is at least 80K below the decomposition temperature. However, Christiani clearly teaches the use of dicarboxylic acid as a pore former, and fumaric acid is a dicarboxylic acid.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Christiani in order to incorporate fumaric acid, as the dicarboxylic acid pore former, into the mixture of Christiani motivated by the fact that fumaric acid is a pore forming agent in solid form as that shown and taught by Li (Li [0014] and claim 1), and considering the fact that Christiani specifically teaches the use of dicarboxylic acid as pore formers; therefore, it would be well within the scope of a skilled artisan to have utilized a known dicarboxylic acid pore former such as fumaric acid.
Considering the fact that fumaric acid is the preferred dicarboxylic acid according to the original disclosure of the present Application under examination, it is expected of the combination of references to meet the limitation of “dicarboxylic acids, of which the sublimation temperature is at least 80K below the decomposition temperature” especially due to the fact that the same compounds cannot have mutually exclusive characteristics or properties. Nevertheless, and assuming arguendo, it should 
Finally, as the claim recites the step of “firing” the green body, after the step of “heating the green body to a temperature equal to or above the sublimation temperature of the organic pore former” then, having applied the heat at or “above” the decomposition temperature would satisfy the limitation of heating it to a firing temperature. The final product of Christiani is a ceramic molded article which is a bonded abrasive article. 

Furthermore, although Christiani may disclose oxalic acid and malonic acid as the preferred ones, it should be noted that a reference is not limited to its most preferred embodiments, and that a reference should be considered for all it realistically teaches (see MPEP 2123); Christiani discloses the use of “dicarboxylic acids” as pore former in their bonded abrasives. 

With respect to claim 2, the combination of references renders claim 2 obvious; in particular, the sublimation temperature of fumaric acid is disclosed to be in the range of 80 to 220°C as that taught and shown by Nishiguchi et al. Nevertheless, and considering the fact that Christiani in view of, at least, Li renders the use of fumaric acid obvious, and the fact that fumaric acid is disclosed as the preferred solid organic pore former according to the disclosure of the present Application under examination, then the claimed sublimation temperature is expected to follow from the fumaric acid considering the fact that the exact same compounds cannot have mutually exclusive properties. 

With respect to claim 3, as detailed out above, the combination of references renders the use of fumaric acid obvious.

With respect to claim 4, Christiani discloses that the proportion of the pore former in the total weight of the green body is 2-35 wt% (Chrisitani [0018]), which not only falls within the claimed range but also shares an end point with the claimed range. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 5, Christiani discloses a heating rate of 2-40°C/h (Chrisitani [0019]) which falls within the claimed range, and in fact, shares an end point with the claimed range. This heating rate is taken to render the heating of step b) of claim 1 obvious due to the fact the reference discloses heating at or above the decomposition temperature of the dicarboxylic acid pore former, which was rendered obvious to be fumaric acid, and as shown in the rejection of claim 1, the decomposition temperature of fumaric acid is higher than its sublimation temperature. Thus, heating at or above the decomposition temperature is inevitably is “above the sublimation” temperature of the fumaric acid, which according to Christiani, takes place at a rate of 2-40°C/h. 

With respect to claim 6, Christiani discloses that prior to the step of heating the green body to or above the decomposition temperature, there is an additional heating at a temperature below the decomposition temperature at a range of 30-50°C for a period of time which would allow volatile constituents such as water or solvents to evaporate (Chrisitani [0018]); this is taken to render claim 6 obvious because not only the temperature range is the preferred temperature range according to the original disclosure of the present Application under examination, but also the fact that this temperature range of 30-50°C is below the sublimtaiton temperature of fumaric acid, which is found to be in a range of 80-220°C according to Nishiguchi et al. as detailed out above.
It should be noted that as detailed out above, the heating at or above the decomposition temperature would inevitably encompass heating “below the sublimation” temperature of the fumaric acid because the decomposition temperature of fumaric acid is higher than its sublimation temperature as shown above in the rejection of claim 1, and therefore, while the material is being heated, the sublimation temperature is reached first, then the decomposition temperature. Therefore, even though Christiani may disclose a heating at a range of 30-50°C prior to heating the body to or above the “decomposition” temperature, this is seen to render the claim obvious.

With respect to claim 7, Christiani teaches a porous mold of bonded abrasives tools (Chrisitaini [0001]-[0002]).

With respect to claims 8-10, Christiani discloses the use of a temporary binder such as polyethylene glycol such as PEG6000 (Christiani [0041]).

With respect to claims 11-12, the combination of Christiani in view of Li as evidenced by Forgac and Nishiguchi renders the use of fumaric acid as the dicarboxylic acid pore former obvious; additionally, Christiani discloses the use of a binder such as polyethylene glycol in the mixture of materials. Therefore, considering the fact that the very same compounds claimed as pore former and binder, are also disclosed in the combination of references, the effect of the organic pore former being a reactant to esterify the polyglycol is expected to follow from the combination of references.

With respect to claim 16, the combination of references renders claim 16 obvious; in particular, Nishiguchi discloses a sublimation temperature of 80-220°C for fumaric acid, which overlaps with the claimed range. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 17, Christiani discloses that the proportion of the organic pore former is more preferably 10-25 wt% ([0018]) which falls within the claimed range of claim 17, and in fact, shares an end point with the range in claim 17. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 18, as noted above, Christiani discloses that the proportion of the organic pore former is more preferably 10-25 wt% ([0018]) which overlaps with the claimed range. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 19, Christiani discloses a heating rate of 15-25°C/h (Christiani [0019]) which has overlapping with the claimed range. This heating rate is taken to render the heating of step b) of claim 1 obvious due to the fact the reference discloses heating at or above the decomposition temperature of the dicarboxylic acid pore former, which was rendered obvious to be fumaric acid, and as shown in the rejection of claim 1, the decomposition temperature of fumaric acid is higher than its sublimation temperature. Thus, heating at or above the decomposition temperature, inevitably, encompass heating “equal to or above the sublimation” temperature of the fumaric acid; this is because when heating the green body, heating starts from the atmospheric temperature, and thus, the lower temperature, i.e. sublimation temperature is first reached, then the higher temperature or the decomposition temperature is reached. Thus, the green body, first and inevitably, is heated at a temperature equal to 

With respect to claim 20, Christiani discloses that prior to the step of heating the green body to or above the decomposition temperature, there is an additional heating at a temperature below the decomposition temperature at a range of 30-50°C for a period of time which would allow volatile constituents such as water or solvents to evaporate (Chrisitani [0018]); it should be noted that this disclosed temperature range of 30-50°C is below the sublimtaiton temperature of fumaric acid, which is found to be in a range of 80-220°C according to Nishiguchi as detailed out above.
It should be noted that as detailed out above, the heating at or above the decomposition temperature is inevitably is “above the sublimation” temperature of the fumaric acid because the decomposition temperature of fumaric acid is higher than its sublimation temperature as shown above in the rejection of claim 1. Therefore, even though Christiani may disclose a heating at a range of 30-50°C prior to heating the body to or above the “decomposition” temperature, this is not seen to render the claim obvious.

With respect to claim 21, Christiani discloses heating the green body to a temperature range of 30-50°C for a period between 24 and 48 hours (Chrisitani [0018]) which falls within the claimed time range and in fact, shares an end point with it.

With respect to claim 22, Christiani et al. discloses the use of polyethylene glycol in particular PEG6000 (i.e. molar mass of 6000) ([0041]). MPEP 2144.05 states “In prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 23, Christiani discloses the use of polyethylene glycol in particular PEG6000 (i.e. molar mass of 6000) (Christiani [0041]). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiani in view of Li as evidenced by Nishiguchi and as evidenced by Forgac as applied to claim 12 above, and further in view of U.S. Patent Application Publication No. 2010/0154315 to Wu et al. (hereinafter Wu).
The combination of Christiani in view of Li as evidenced by Nishiguchi and as evidenced by Forgac renders claim 12 obvious as detailed out above.
However, said combination does not disclose the particle size of the organic pore former nor that it has at least two different particle size fractions.
Nevertheless, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the combination of Christiani in view of Li as evidenced by Nishiguchi and as evidenced by Forgac in order to have at least two In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Moreover, Wu disclose that the particle size of the pore former can have sizes such as not greater than 100 microns, and even not greater than 50 microns (Wu [0034]) which would render the claimed sizes in claims 14 and 15 obvious.

Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive.
Applicant has argued that Christiani does not disclose an organic pore former in solid form in which said pore former would have a sublimation temperature lower than a decomposition temperature and wherein the sublimation temperature is at least 80K below the decomposition temperature. Applicant has argued that this is because . 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
The combination of Chrisitiani in view of Li renders the use of fumaric acid as the solid organic pore former obvious as detailed out above. Considering the fact that fumaric acid is the preferred dicarboxylic acid according to the original disclosure of the present Application under examination, it is expected of the combination of Christiani in view of Li to meet the limitation of “dicarboxylic acids, of which the sublimation temperature is at least 80K below the decomposition temperature” especially due to the fact that the same compounds cannot have mutually exclusive characteristics or properties. The combination of references teaches the use of fumaric acid as the solid organic pore former. Nevertheless, and assuming arguendo, it should be noted that fumaric acid has a sublimation temperature in the range of 80 to 220°C as that shown and taught by Nishiguchi (see Nishiguchi, column 5, lines 18-33 and column 6, lines 18-21) and has a decomposition temperature of 287°C as that shown and taught by Forgac (see Forgac, column 8, lines 27-31). Thus, due to the fact that the use of fumaric acid as a dicarboxylic acid pore former is rendered obvious by the combination of 
Nevertheless, and again, it should be noted that the combination of, at least, Christiani in view of Li would render the use of fumaric acid obvious, and fumaric acid is the preferred solid organic pore former according to the present Application under examination, and therefore, any limitation drawn to its sublimation temperature being at least 80K below its decomposition temperature is expected to follow from the use of fumaric acid.

Applicant has, additionally, argued that Chrisiani discloses the use of oxalic acid as the preferred pore-forming agent, and oxalic acid has a sublimation temperature of 
The Examiner, respectfully, submits that the specific organic pore former has not been specified in the language of independent claim 1; nevertheless, and assuming that “fumaric acid” be incorporated into the language of claim 1, it is important to note that Christiani is not used in an anticipatory rejection. Christiani discloses the use of “dicarboxylic acid” as organic pore former in the very same field of art as that of the present Application under examination, and as noted in the rejections, both in the previous Office Action and hereby above, a reference is not limited to its most preferred embodiments, and that a reference should be considered for all it realistically teaches (see MPEP 2123). The Examiner did not base the rejection on using oxalic acid as a pore former. 

Applicant has, additionally, argued that Li is non-analogous art to the claimed method for producing a ceramic molding because it is drawn to a stomach 
In response to applicant's argument that Li is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Li specifically discloses the use of fumaric acid as a solid pore-forming agent, and thus, it is considered to be reasonably pertinent to the particular problem, i.e. fumaric acid as a pore former, or specifically, as a solid pore-former. Again, as noted above, Christiani, i.e. primary reference, discloses the use of dicarboxylic acids as organic pore formers. Additionally, MPEP 2141 (ll)(A) states “Furthermore, prior art that is in a field of endeavor other than that of the applicant (as noted by the Court in KSR, "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one," 550 U.S. at 417, 82 USPQ2d at 1396 (emphasis added)), or solves a problem which is different from that which the applicant was trying to solve, may also be considered for the purposes of 35 U.S.C. 103”.
Additionally with respect to Li, it is not be noted that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).

Applicant has argued that Nishiguchi teaches a sublimation temperature range of 80-220°C which can be the sublimation temperature for a list of compounds including oxalic acid, malic acid, and fumaric acid.
The Examiner, respectfully, submits that Nishiguchi, nevertheless, renders that fumaric acid sublimation temperature is within a range of 80-220°C, and with the aid of
Forgac, it is evidenced that the sublimation temperature of fumaric acid is lower than its decomposition temperature. Nevertheless, and assuming arguendo, it is important to point that the combination of references render the most preferred components, i.e. fumaric acid and polyethylene glycol of molar mass of 6000, obvious; thus, it would be difficult to envision that the very same compounds cannot have the claimed characteristics. In other words, when fumaric acid is rendered obvious by the combination of Christiani in view of Li, even in the absence of Nishiguchi and Forgac, it would be evidenced that a sublimation temperature lower than a decomposition temperature is clearly rendered obvious because the exact same compounds cannot have mutually exclusive characteristics or properties. It should be noted that claims 8 and 9 further limit the binder of claim 1 to comprise a polyethylene glycol as the temporary binder having a molar mass of 100-200,000.
	

	The Examiner disagrees, and respectfully, submits that the combination of Christiani in view of Li, even in the absence of Nishiguchi and Forgac renders claim 1 obvious and the combination of Christiani in view of Li, even in the absence of Nishiguchi and Forgac in view of Wu renders claim 13-16 obvious as detailed out above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/PEGAH PARVINI/Primary Examiner, Art Unit 1731